Appeal from an order of the County Court, Suffolk County, denying a motion to dismiss for nonprosecution an appeal to that court. Order affirmed, without costs. The notice of appeal to the County Court demanded a trial de novo in compliance with section 442 of the Justice Court Act. Thereafter, the action was at issue in the County Court (Justice Ct. Act, § 446). Either party could have placed the case on the calendar for trial (Rules Civ. Prae., rule 150). Appellant did not do so. Therefore, there was not an abuse of discretion in the denial of appellant’s motion because the respondent did not move the action for trial. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.